Handy, J.,
delivered the opinion of the court.
This action was brought upon a bond executed by one Smally, and the plaintiff in error and another as sureties, in order to obtain an injunction against the execution of two judgments at law, in favor of the intestate of the defendant in error.
The bond, after reciting the two judgments, has the following condition: “ Now, in case the said injunction being dissolved, if the said Smally shall well and truly pay to the said Slade the said sums of money, in said judgments specified, and all such costs and damages as may be awarded, in consequence of the wrongful issuance of said injunction, then this obligation to be null and void, else to remain in full force.”
The question arising upon the demurrer to the declaration, and also upon the instruction asked in behalf of the defendant below, and the only question now presented for consideration is, whether, under the condition of this bond, the obligors are responsible, not only for the sums specified in the bond, as the amounts of the judgments enjoined, but also for the interest on the judgments.
It is contended, in behalf of the plaintiff in error, that the terms of the bond embrace only the principal of the judgments; and that, being but a surety, he is bound only by the strict terms of the bond, and is entitled to the benefit of a strict construction of them.
It is admitted that, if the condition of the bond had been, in case of dissolution of the injunction, to pay the judgments, that language would have bound the surety for the payment of both principal and interest, because interest is an incident to, and part of, the judgment; but it is contended that the language used in this bond, “ to pay the said sums of money in said judgments specified,” limits the liability to the sums stated in numero, as the amounts of the judgments. But we do not think that there is any substantial difference between the two modes of expression. A judgment for a sum of money, consists not only in the order that the plaintiff recover the sum specified, but also in the incident that the law attaches to it the right to recover interest for the further detention *567pf that sum. That right becomes a part of the judgment, and in law it is incorporated into the judgment, and becomes a part of the money decreed to be paid, as essentially as if positively stated in the judgment. Hutch. Code, 642, see. 3. Hence an obligation to pay the sum specified in a judgment, means the sum positively stated, and that which is a necessary legal incident to the judgment. This will appear clearly, when we consider that the injunction involved in this case suspended execution of the judgment, not only for the principal of the sums recovered by the judgments, but also the interest; for when the collection of the principal was arrested, as a matter of course interest could not be collected. Yet upon the reasoning of the counsel for the plaintiff in error, the injunction would have stayed the execution only as to the principal, and did not properly prevent the collection of the-interest.
It is true that the contract of a surety is to he construed strictly, for his benefit; but it must be construed according to its true scope and legal import, according to the subject-matter to which it relates. General or doubtful phrases must be resolved by reference to the law and circumstances of the case connected with the contract. The object of the injunction under consideration was, to stay the collection of the sums of money due upon the judgments, and the law attached interest to the sums stated in the judgments as essentially as if interest had been specified; and in law it was a part of the sum specified in the judgments. As such it was enjoined, and as such the obligation of the bond embraced it.
Let the judgment be affirmed.